UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6176


ALONZO A. BALDWIN,

                  Petitioner – Appellant,

          v.

MICHAEL MCCALL,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Richard Mark Gergel, District
Judge. (9:10-cv-01115-RMG)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alonzo A. Baldwin, Appellant Pro Se.       Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alonzo A. Baldwin seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and denying

relief on his 28 U.S.C. § 2254 (2006) petition and the court’s

order denying his Federal Rule of Civil Procedure 59(e) motion.

The    district    court    referred       this      case    to    a    magistrate        judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).

The    magistrate    judge        recommended        that    relief       be    denied         and

advised    Baldwin       that     failure       to    file     timely         and    specific

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

            The     timely        filing    of       specific          objections         to     a

magistrate       judge’s    recommendation            is     necessary         to    preserve

appellate review of the substance of that recommendation when

the     parties     have        been   warned         of     the        consequences            of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see    also      Thomas v.         Arn,    474 U.S. 140    (1985).

Baldwin has waived appellate review by failing to timely file

specific objections after receiving proper notice.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with     oral    argument       because      the      facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                     DISMISSED

                                            2